DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is amended as follows:
1.	A cooling device comprising:
	a heat releasing element including a surface configured to contact a heat generating element, and an internal fluid channel configured to flow a cooling medium; and
	a plurality of cooling fins within the fluid channel, the plurality of cooling fins each extending in a direction crossing a flow direction of the cooling medium and having a zigzag, corrugated shaped defined by multiple bent portions viewed from the flow direction,
	wherein the plurality of cooling fins comprise:
		a plurality of first cooling fins aligned at predetermined pitches in a direction transverse to the flow direction, and
		a plurality of second cooling fins next to the first cooling fins in the flow direction and aligned at predetermined pitches in the direction transverse to the flow 

Allowable Subject Matter
Claims 1 and 3-5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763